DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tool” from claim 14 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 5-7, 9, and 18-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 2-3, 5-7 and 18-20, the claims recite “about” to describe percentages and values. There is no special definition in the specification to limit the term “about”. Without this definition, the metes and bounds of the claims are unclear. 
Regarding claim 9, the claim recites “and/or”. This renders the metes and bounds of the claim unclear, because it is unclear what is required by the claim.
Claim 21 is rejected based on its dependence on a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 9-12, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (US7390161).
Regarding claim 1, Xie teaches (Figs. 2-3) a hardwall fan containment casing for fan blade containment in a gas turbine engine (10), the hardwall fan containment casing comprising at least one region (50) in which two or more sub-laminates of fibre-reinforced composite material (52) are spaced apart from one another by ductile polymeric material (54).
Regarding claim 9, Xie teaches (Figs. 2-3) the ductile polymeric material (34, 35) comprises polyurethane (Col. 3 lines 28-36) and the fibre-reinforced composite material is a fibre- reinforced polymer (Col. 3 lines 28-50. The resin is pulled into the fiber mats during assembly).
Regarding claim 10, Xie teaches (Figs. 2-3) the two or more sub-laminates of fibre-reinforced composite material are spaced apart from one another by one or more solid layers of unreinforced, ductile polymeric material (Fig. 3 and Col. 3 lines 20-27. While Xie teaches a stiffening ring 60, Xie teaches it can be integrated into the composite layers 52). 
Regarding claim 11, Xie teaches (Figs. 2-3)  a thickness of the ductile polymeric material provided between each of one or more adjacent pairs of sub-laminates of fibre-reinforced composite material is no greater than a thickness of any one of the two or more sub- laminates of fibre-reinforced composite material of the pair (see Fig. 3).
Regarding claim 12, Xie teaches (Figs. 2-3) the at least one region in which the two or more sub-laminates of fibre-reinforced composite material are spaced apart from another by the ductile polymeric material extends around a majority of a circumference of the structural support (Col. 3 lines 1-5).
Regarding claim 14, Xie teaches (Figs. 2-3) a method of laying up a preform (a mold, see Col. 3 lines 37-50) for a hardwall fan containment casing for fan blade containment in a gas turbine engine (10), the method comprising: applying a first fibre-reinforced composite (52) sub-laminate to a tool (see Col. 3 lines 37-50); applying ductile polymeric material (54) onto the first fibre-reinforced composite sub-laminate; and applying a second fibre-reinforced composite sub-laminate onto the ductile polymeric material (see Col. 3 lines 37-50).
Regarding claim 15, Xie teaches (Figs. 2-3) curing the preform to provide the hardwall fan containment casing for fan blade containment in a gas turbine engine (see Col. 3 lines 37-50).
Regarding claim 16, Xie teaches (Figs. 2-3) the ductile polymeric material which spaces apart the two or more sub-laminates is a thermoplastic polymer (see Col. 3 lines 37-50).
Regarding claim 17, Xie teaches (Figs. 2-3) the ductile polymeric material which spaces apart the two or more sub-laminates is a thermoplastic polymer (Col. 3 lines 28-50).
Regarding claim 18, Xie teaches (Figs. 2-3) the thickness of ductile polymeric material, provided between each adjacent pair of sub-laminates of fibre-reinforced composite material, is no greater than about 50 % of the thickness of any one of the two or more sub-laminates of fibre-.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-7 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Robertson, JR et al. (US2014/0186165) and Mackenzie (US6979172).
Regarding claims 2-7, Xie teaches the hardwall fan containment casing according to claim 1, but fails to explicitly teach a tensile modulus of the ductile polymeric material is no greater than about 10 GPa, an elongation to failure of the ductile polymeric material is at least about 50%, and the ductile polymeric material has a tensile strength of no greater than about 200 MPa.
In an analogous art, Robertson teaches a fan case liner. Robertson teaches an adhesive layer with an elastic (tensile) modulus of between 0.0006-0.006 GPa, and an elongation to failure of 200%-400% to provide a compliant adhesive layer (see Paragraph [0039]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the hardwall fan containment casing of Xie and change it so that the tensile modulus of the ductile polymeric material is no greater than about 10 GPa, an elongation to failure of the ductile polymeric material is at least about 50%, and the ductile 
Xie fails to explicitly teach an elongation to failure of the fibre-reinforced composite material is no greater than about 10% and the fibre-reinforced composite material has a tensile strength of at least about 1000 MPa.
In another analogous art, Mackenzie teaches a fan containment shroud. Mackenzie teaches the shroud can be made with Kevlar, where the tensile strength is 2270 GPa (converted from 330ksi), a tensile modulus is 124-82 GPa (converted from 18-12 msi) the elongation to failure is 1.8%-2.8% (see table 1).
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the invention to form the modified hardwall fan containment casing of Xie and change it so that an elongation to failure of the fibre-reinforced composite material is no greater than about 10% and the fibre-reinforced composite material has a tensile strength of at least about 1000 MPa as taught by Mackenzie to provide appropriate material characteristics for a fan case liner. 
Xie fails to explicitly teach a tensile modulus of the ductile polymeric material is no greater than about 50% of a tensile modulus of the fibre-reinforced composite material, and an elongation to failure of the ductile polymeric material is at least five times an elongation to failure of the fibre- reinforced composite material.
A comparison of the tensile moduli of ductile polymeric material to fibre-reinforced material of Xie as modified by Robertson and Mackenzie results in 0.004% (in a worst case scenario). A similar comparison of the elongation to failure results in 71 times (in a worst case scenario). Thus, Xie as modified by Robertson and Mackenzie teaches a tensile modulus of the ductile polymeric material is no greater than about 50% of a tensile modulus of the fibre-reinforced composite material, and an elongation to failure of the ductile polymeric material is at least five times an elongation to failure of the fibre- reinforced composite material.
Regarding claim 19, the limitations are substantially identical to claims 1, 2 and 4, and Xie is modified by Mackenzie and Robertson in an identical manner. 
Regarding claims 20-21, Xie teaches the hardwall fan containment casing of claim 19. A comparison of the tensile moduli of ductile polymeric material to fibre-reinforced material of Xie as modified results in 0.004% (in a worst case scenario). A similar comparison of the elongation to failure results in 71 times (in a worst case scenario). Thus, Xie as modified teaches the tensile modulus of the ductile polymeric material is no greater than about 25% of the tensile modulus of the fibre-reinforced composite material, and the elongation to failure of the ductile polymeric material is at least ten times the elongation to failure of the fibre-reinforced composite material.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Xie in view of Woolstencroft et al. (US2005/0197023).
Xie teaches the hardwall fan containment casing of claim 1, but fails to teach the ductile polymeric material is not susceptible to thermal degradation at or below a temperature of 200°C.
In an analogous art, Woolstencroft teaches a composite for use in aerospace applications (Paragraph [0002]). Woolstencroft teaches a polymeric resin (Cycom 823) used in the composite is cured at a temperature of 120°C, and thus it is not susceptible to thermal degradation below 200°C.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the hardwall fan containment casing of Xie and change it so that the ductile polymeric material is not susceptible to thermal degradation at or below a temperature of 200°C as taught by Woolstencroft to avoid thermal degradation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383. The examiner can normally be reached M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON A CORDAY/Examiner, Art Unit 3745


/Christopher Verdier/Primary Examiner, Art Unit 3745